DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dry et al. US 7235200 (hereinafter referred to as Dry) and further in view of  March et al. US 7544319 (hereinafter referred to as March) and further in view of Wang US 5264267 (hereinafter referred to as Wang). 
 
Regarding claim 1, Dry et al. teaches a vehicle door handle apparatus comprising: 
a structural core (40,42) including a base portion (38, 39) with at least one mounting feature (35) and a handle portion (30) that extends from said base portion; 

an outer layer (42) extending about and covering said outer surface of at least said handle portion of said structural core; 
said structural core being made of a first material (foam core); 
said outer layer being made of a second material (polypropylene material)

However, Dry does not teach said structural core being made of a first material that contains an engineering thermoplastic and glass fibers for reinforcement; and 
said outer layer being made of a second material that contains said engineering thermoplastic and a milled material to give said outer layer a metallic surface finish.
	
March et al. teaches the use of thermoplastic and glass fibers as materials for the structure of a handle (col. 6 lines 19-57, col. 8 lines 51-col. 9 line 30) and March teaches the use of chrome (which is well known in the art to be considered a metallic surface finish and can be milled); 
wherein said first material is a glass reinforced polyoxymethylene (this is a type of thermoplastic, therefore March is fully capable of teaching this specific material) and said second material is a pigmented polyoxymethylene (this is a type of thermoplastic, furthermore, March states the use of paint and therefore the thermoplastic is capable of being a color – i.e. pigmented – March col. 14 lines 15-19); 
wherein said second material does not contain glass fibers (can be made of thermoplastic, March col. 6 lines 19-57)
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the material of the structural core and outer layer of Dry to contain 

Neither Dry or March explicitly teach wherein said milled material is dispersed in said engineering thermoplastic and each particle of said milled material includes multiple planar surfaces that are configured to reflect light.

Wang teaches the concept of a layered structure being made of differing materials, wherein the 
an outer layer (12) being made of a second material that contains engineering thermoplastic (12- acrylic is a thermoplastic) and a milled material (glittering particles) that gives said outer layer a metallic surface finish, wherein said milled material is dispersed in said engineering thermoplastic, and each particle of said milled material includes multiple planar surfaces (front and back planar surfaces) that are configured to reflect light. 
	Wang further teaches the following dependent limitations which are included for clarity purposes: 
	(claim 10)  wherein a plurality of said particles (Wang) that include said multiple planar surfaces are aligned with said outer surface of said structural core (Wang, fig.1);
(claim 11) wherein said multiple planar surfaces of said plurality of said particles are arranged in parallel with said outer surface of said structural core (Wang, fig.1);

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Dry and March with the milled material dispersed in said engineering thermoplastic, and each particle of said milled material includes multiple planar surfaces that are configured to reflect light, wherein a plurality of said particles that include said multiple planar surfaces are aligned with said outer surface of said structural core; wherein said multiple planar surfaces of said plurality of said particles are arranged in parallel with said outer surface of said structural core; wherein said plurality of said particles that include said multiple planar surfaces are aligned each other, as taught by Wang in order to provide a sparkling effect to the outer layer (Wang, col.1 line 67- col.2 line 2). 

In regards to “milled material”, March (and Wang) discloses the basic claimed invention, wherein March discloses the use of chrome, which is a material with a metallic finish. Although March (and Wang) does not specifically disclose said material being milled, the Examiner would like to point out that these limitations are process limitations relating to the method or process by which the device is being fabricated. Therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Thus since March (and Wang) discloses the same final product as applicant, the reference therefore is capable of meeting the claim limitations regarding the process step(s) rendering them unobvious and not patentably distinct.



Regarding claim 3, Dry in view of March and Wang teach the vehicle door handle apparatus as set forth in claim 1, however do not explicitly state explicitly what the first material and second material are -  the combination does not teach wherein said first material is a glass reinforced polybutylene terephthalate and said second material is a pigmented polybutylene terephthalate. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Dry and March and Wang wherein said first material is a glass reinforced polybutylene terephthalate and said second material is a pigmented polybutylene terephthalate, in order to increase the durability of said first material, is a design consideration within the level of skill of one skilled in the art. MPEP 2144.

Regarding claim 4, Dry in view of March and Wang further teaches the vehicle door handle apparatus as set forth in claim 1 wherein said second material does not contain glass fibers. (March col. 6 lines 21-22)

Regarding claim 5, Dry in view of March And Wang further teaches the vehicle door handle apparatus as set forth in claim 1 however does not explicitly state wherein said milled material is selected from a group consisting of: aluminum micro-flake and mica micro-flake.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Dry and March wherein the milled material is 

Regarding claim 6, Dry in view of March and Wang vehicle door handle apparatus as set forth in claim 1 however, does not explicitly disclose wherein said outer layer has a nominal thickness ranging from 0.5 millimeters to 3 millimeters. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the combined device of Dry, March and Wang wherein the outer layer has a nominal thickness ranging from 0.5 millimeters to 3 millimeters, in order to increase the durability of said outer layer, since a change in size is considered a design consideration within the level of skill of one skilled in the art and it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.

Regarding claim 7, Dry in view of March and Wang further teaches vehicle door handle apparatus as set forth in claim 1 wherein said outer layer is overmolded onto said structural core by a two-shot injection molding process (Dry col.4 lines 44-51 injection molding is capable of being specifically two-shot injection molding. NOTE: These limitations are process limitations relating to the method or process by which the device is being fabricated. Therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Thus since Dry discloses the same final 

Regarding claim 8, Dry in view of March and Wang further teaches the vehicle door handle apparatus as set forth in claim 1 wherein said outer surface of said structural core has a dull surface finish (March, thermoplastic is fully capable of having a dull surface finish in order for the outer layer to adhere correctly).

Regarding claim 9, Dry in view of March and Wang further teaches the vehicle door handle apparatus as set forth in claim 1 wherein said outer surface includes a front face (Dry, faces outer layer) and a rear face (Dry, faces panel 50) that is oppositely directed with respect to said front face and wherein said outer layer covers both said front face and said rear face of said outer surface at said handle portion. (Dry fig.1)

Regarding claim 10, Dry in view of March and Wang further teaches the vehicle door handle apparatus as set forth in claim 1 wherein a plurality of said particles (Wang) that include said multiple planar surfaces are aligned with said outer surface of said structural core (Wang, fig.1).

Regarding claim 11, Dry in view of March and Wang further teaches the vehicle door handle apparatus as set forth in claim 10 wherein said multiple planar surfaces of said plurality of said particles are arranged in parallel with said outer surface of said structural core (Wang, fig.1).

.

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive/moot. Applicants arguments are directed to the amended limitations. The amended limitations have been addressed with a new reference and therefore all previous arguments are not persuasive and moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to door handles and reflective material.
Related but not relied upon art: 
Kuhr US 6037038
Schlecht et al. US 20120141776
Hsueh US 5857217
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675

/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 17, 2021